Exhibit 10.1

 

 

FIRST Amendment

to

Loan and security agreement

 

This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 31st day of December, 2019, by and among (i) Silicon Valley
Bank (“Bank”), (ii) VIEWRAY, INC., a Delaware corporation (“Viewray”), and (iii)
VIEWRAY TECHNOLOGIES, INC., a Delaware corporation (“Technologies”, and together
with Viewray, individually and collectively, jointly and severally, the
“Borrower”).

Recitals

A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of December 28, 2018, by and among Bank and Borrower (as the same may
from time to time be further amended, modified, supplemented or restated, the
“Loan Agreement”).  

B.Bank has extended credit to Borrower under and for the purposes permitted in
the Loan Agreement.  

C.Borrower has requested that Bank amend the Loan Agreement to (i) suspend the
minimum revenue financial covenant testing for the quarterly period ending
December 31, 2019; (ii) modify the Liquidity Ratio financial covenant; and
(iii) make certain other revisions to the Loan Agreement as more fully set forth
herein.

D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

 

2.1Section 1 (Accounting and Other Terms).  The heading of Section 1 is amended
in its entirety and replaced with “Accounting, Divisions and Other Terms” and
Section 1 is amended by inserting the following text as a new paragraph at the
end thereof:

“For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person

1

 

--------------------------------------------------------------------------------

 

becomes the asset, right, obligation or liability of a different Person, then it
shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.”

 

2.2Section 2.3 (Fees).  Subsection (b) of Section 2.3 is amended in its entirety
and replaced with the following:

“(b)Prepayment Premium.  Upon repayment of the Term Loan for any reason prior to
the Term Loan Maturity Date, in addition to the payment of any other amounts
then-owing, a prepayment premium (the “Prepayment Premium”) in an amount equal
to two percent (2.00%) of the funded amount of the Term Loan (i.e. One Million
One Hundred Twenty Thousand Dollars ($1,120,000.00); provided that no Prepayment
Premium shall be charged if, so long as no Event of Default has occurred and is
continuing, the credit facility hereunder is replaced with a new facility from
Bank; and”

 

2.3Section 6.2 (Financial Statements, Reports, Certificates).  Subsection (b) of
Section 6.2 is amended in its entirety and replaced with the following:

“(b)AR/AP Agings. Weekly, on the last Business Day of each week, aged listings
of accounts receivable and accounts payable (aged by invoice date)
(collectively, the “Agings Reports”); provided, that in the event Borrower has
maintained a Liquidity Ratio equal to or greater than 2.25:1.00 at all times
during a calendar month, such Agings Reports will only be due monthly within
thirty (30) days after the last day of such month;”

 

2.4Section 6.7 (Financial Covenants).  Subsection (a) of Section 6.7 is amended
in its entirety and replaced with the following:

“(a)Liquidity Ratio.  For any monthly period in which the Borrower has failed to
maintain the Minimum Balance for any day in such month, Borrower shall maintain
at all times, to be certified by Borrower as of the last day of each calendar
month, a Liquidity Ratio equal to or greater than 1.75:1.00.”

 

2.5Section 6.7 (Financial Covenants).  The first and final paragraph of
subsection (b) of Section 6.7 are amended in their entirety and replaced with
the following:

“(b)Revenue.  For any fiscal quarter (other than the fiscal quarter ending
December 31, 2019) in which the Borrower has failed to maintain the Minimum
Balance for any day in such fiscal quarter AND Borrower has maintained a
Liquidity Ratio less than 2.25:1.00 on any day in such fiscal quarter, Borrower
shall achieve revenue, measured in accordance with GAAP on a trailing twelve
month basis as of the last day of such fiscal quarter, of at least the
following:

 

 

2

 

 

--------------------------------------------------------------------------------

 

Minimum revenue financial covenant requirements for the fiscal quarters in
subsequent fiscal years will be determined by Bank annually, on or before March
31 of each such fiscal year, at the greater of (i) a twenty-five percent (25.0%)
cushion to the revenue forecasts contained in the projections for each such
fiscal year provided by Borrower to Bank in accordance with Section 6.2(e), and
(ii) ten  percent (10.0%) year-over year annual growth for each corresponding
quarterly test period,  unless the Borrower and the Bank shall otherwise agree
in writing.”

 

2.6Section 10 (Notices).  The notice address of the Bank’s counsel is amended in
its entirety and replaced with the following:

“with a copy to:Morrison & Foerster LLP
200 Clarendon Street, Floor 20
Boston, Massachusetts 02116
Attn:Charles W. Stavros, Esquire
Email:cstavros@mofo.com”

 

The notice address of the Borrower’s counsel is amended in its entirety and
replaced with the following:

 

“with copies to:Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, NY 10019

Attn: Minh Van Ngo

Email: mngo@cravath.com

 

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, NY 10019

Attn: Sasha Rosenthal-Larrea

Email: srosenthal-larrea@cravath.com”

 

2.7Exhibit B (Compliance Certificate).  The Compliance Certificate appearing as
Exhibit B to the Loan Agreement is amended to reflect the changes to Section 6.7
of the Loan Agreement, in the form provided by the Bank to the Borrower.

3.Limitation of Amendments.

3.1The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and

3

 

 

--------------------------------------------------------------------------------

 

shall remain in full force and effect.

4.Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in Section 5 of the Loan Agreement are true, accurate and
complete in all material respects as of the date hereof (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct as of such date), and (b) no Event of Default has
occurred and is continuing; provided that for the purpose of this Section 4.1,
each reference to “Perfection Certificate” in Section 5 of the Loan Agreement
shall refer to the Perfection Certificate of ViewRay, Inc. and ViewRay
Technologies, Inc. dated as of December 28, 2018 (the “Perfection Certificate”),
as amended and/or supplemented by the disclosures and information contained on
Schedule 2, attached hereto.

4.2The organizational documents of Borrower previously delivered to Bank are
true, accurate and complete and have not been amended, supplemented or restated
since the Effective Date and are and continue to be in full force and effect;

4.3The execution and delivery by Borrower of this Amendment, and the performance
by Borrower of its obligations under the Loan Agreement (as amended by this
Amendment), have been duly authorized;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not (i) conflict with any of Borrower’s organizational documents,
(ii) contravene, conflict with, constitute a default under or violate any
material Requirement of Law, (iii) contravene, conflict or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which Borrower or any of its Subsidiaries or any
of their property or assets may be bound or affected, (iv) require any action
by, filing, registration, or qualification with, or Governmental Approval from,
any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect) or (v) conflict with,
contravene, constitute a default or breach under, or result in or permit the
termination or acceleration of, any material agreement by which Borrower is
bound; and

4.5This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Ratification of Perfection Certificate.  The information and disclosures
contained in the Perfection Certificate are hereby amended and supplemented by
the disclosures set forth on Schedule 1 attached hereto.  Borrower hereby
ratifies, confirms and reaffirms, all and singular, the information and
disclosures contained in the Perfection Certificate (as amended and/or
supplemented by the disclosures on Schedule 1, attached hereto), and

4

 

 

--------------------------------------------------------------------------------

 

acknowledges, confirms and agrees that the disclosures and information Borrower
provided to Bank in such Perfection Certificate (as amended and/or supplemented
by the disclosures on Schedule 1 attached hereto) are true as of the date
hereof.

6.Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

7.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8.Effectiveness.  This Amendment shall be deemed effective upon the completion
of the following:

8.1The due execution and delivery to Bank of counterparts of this Amendment by
each Borrower and the Bank;

8.2If required by this Section 8.2, Borrower shall have delivered to the Bank a
copy, certified by a duly authorized officer of Borrower to be true and complete
as of the date hereof, of each of (i) the governing documents of Borrower as in
effect on the date hereof (but only if such governing documents have been
modified since last delivered to the Bank), (ii) the resolutions of Borrower
authorizing the execution and delivery of this Amendment, the other documents
executed in connection herewith and Borrower’s performance of all of the
transactions contemplated hereby (but only if such resolutions have been
adopted, or are required (as determined by the Borrower), to authorize the
execution and delivery of, and performance of the obligations under, this
Amendment since resolutions of Borrower were last delivered to Bank), and (iii)
an incumbency certificate giving the name and bearing a specimen signature of
each individual who shall has executed and delivered this Amendment on behalf of
Borrower (but only if any such signatories have changed since an incumbency
certificate was last delivered to Bank);

8.3The Bank shall have received updated evidence reasonably satisfactory to Bank
that the insurance policies and endorsements required by Section 6.5 of the Loan
Agreement are in full force and effect, together with appropriate evidence
showing lender loss payable and/or additional insured clauses or endorsements in
favor of Bank; and

8.4Borrower shall have paid the Bank’s reasonable and documented legal fees and
expenses incurred in connection with this Amendment and the related Loan
Documents.

9.Post-closing Matters.  On or before the date that is sixty (60) days after the
date hereof (or such later date as Bank shall determine, in its sole discretion,
unless waived by Bank, in its sole discretion), Borrower shall deliver to Bank
executed bailee waivers from the following entities: (i) TransGroup Global
Logistics; (ii) TransGroup South San Francisco; and (iii) Hegele Logistics LLC,
in each case in form and substance reasonably acceptable to Bank.

5

 

 

--------------------------------------------------------------------------------

 

[Signature page follows.]


6

 

 

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

 

BORROWER:

VIEWRAY, INC.

By___________________________________
Name:________________________________
Title:_________________________________

 

VIEWRAY TECHNOLOGIES, INC.

By___________________________________
Name:________________________________
Title:_________________________________

 

BANK:

SILICON VALLEY BANK

By___________________________________
Name:________________________________
Title:_________________________________

 

 

 

7

 

 